   Case 2:21-cv-00115-WKW-CSC Document 23 Filed 08/11/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF ALABAMA
                      NORTHERN DIVISION

MACK AUTHER FOREMAN, JR., )
#200291,                  )
                          )
     Plaintiff,           )
                          )           CASE NO. 2:21-CV-115-WKW-CSC
v.                        )                     [WO]
                          )
LEIGH GWATHNEY,           )
                          )
     Defendant.           )

MACK AUTHER FOREMAN, JR., )
#200291,                  )
                          )
     Plaintiff,           )
                          )           CASE NO. 2:21-CV-116-WKW-CSC
v.                        )                     [WO]
                          )
DWAYNE SPURLOCK,          )
                          )
     Defendant.           )

MACK AUTHER FOREMAN, JR., )
#200291,                  )
                          )
     Plaintiff,           )
                          )           CASE NO. 2:21-CV-117-WKW-CSC
v.                        )                     [WO]
                          )
CLIFF WALKER,             )
                          )
     Defendant.           )
     Case 2:21-cv-00115-WKW-CSC Document 23 Filed 08/11/21 Page 2 of 2




MACK AUTHER FOREMAN, JR., )
#200291,                  )
                          )
     Plaintiff,           )
                          )                 CASE NO. 2:21-CV-118-WKW-CSC
v.                        )                           [WO]
                          )
CHARLES GRADDICK,         )
                          )
     Defendant.           )


                         FINAL JUDGEMENT

      In accordance with the order entered on this date, it is the ORDER,

JUDGEMENT, and DECREE of the court that these actions are DISMISSED

without prejudice.

      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a Final Judgement pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      DONE this 11th day of August, 2021.

                                    /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                                      2
